DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #50 (paragraph [0040]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0040], line 4 should recite -Figs. 3B,4B and 5B- in order to match the drawings. Paragraph [0042], lines 1 and 8 should recite - representations 56,62,68- in order to match the drawings. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
It is also noted that “fast-firing” has been defined to include anomalous cardiac electrical activity that is higher in frequency than that associated with fibrillatory activity such as atrial fibrillation and ventricular fibrillation as defined within the specification, see para. [0020].
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a therapy system configured to control delivery of a therapy based on the cardiac fast firing data” in claims 11 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “therapy system” has been interpreted to include a control system, e.g. hardware and/or software, and equivalents thereof since it is disclosed that the therapy system includes a control system, e.g. hardware and/or software, to control delivery of a therapy based on anatomical location (para. [0080], [0062] of published application US 2022/0104749). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9, line 5 should recite – cardiac surface during—in order to fix an inadvertent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,046,504 to Albert et al. (Albert) (cited by applicant).
In reference to at least claim 17
Albert teaches a method and apparatus for analyzing and interpreting electrocardiograms using spectro-temporal mapping which discloses a system (e.g.  system 10, Fig. 1) comprising: non-transitory memory configured to store machine-readable instructions and data (e.g. memory stores data, Col. 5, ll. 16-26, 45-49, Col. 13, ll. 44-47), the data including cardiac waveform data representative of electrophysiological signals provided via a plurality of channels (e.g. electrocardiogram signals, Col. 5, ll. 27-48); a processor configured to access the memory and execute the machine-readable instructions (e.g. CPU 34, Fig. 1, Col. 5, ll. 12-22, 44-48), the instructions programmed to at least: perform a frequency analysis (e.g. "frequency spectrum estimations are made', Col. 6, I. 67 - Col. 7, I. 1) on a respective electrocardiographic signal (e.g. “on the ECG signal”, Col. 7, I. 1) derived from one of a plurality of electrocardiographic channels ( e.g. “X,Y, and Z”, Col. 4, I. 53) to generate a signal frequency plot (e.g. “Spectra-Temporal Map (STM), Col. 11, I. 8); perform a frequency analysis (e.g. “frequency spectrum estimations”, Col. 6, I. 67) on an identified QRST frequency template (e.g. “of the QRS function”, Col. 15, I. 36) to generate a template frequency plot (e.g. “spectral template” , Col. 15, Il. 30-31); subtract (e.g. “are subtracted”, Col. 15, I. 33) the template frequency plot (e.g. “of each spectral template”, Col. 15, I. 30-31) from the signal frequency plot to generate a frequency plot (e.g. residual, Col. 15, I. 28) of a QRST­removed (e.g. “of the QRS function”, Col. 15, I. 36:) electrocardiographic signal (e.g. “residual STM”, Fig. 12b, Col. 15, I. 38) corresponding to the electrocardiographic signal; and repeating the signal frequency plot generation and the subtraction (e.g. “frequency spectrum estimator calculations”, Col. 5, I. 49) for additional channels in the plurality of electrocardiographic channels to provide respective QRST-removed electrocardiographic signals for the plurality of channels (e.g. "can be made ... on any one of the original X, Y and Z digitized waveforms”, Col. 5, I. 49-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,046,504 to Albert et al. (Albert) in view of WO 2008/035070 to Jarman et al. (Jarman) (cited by applicant).
In reference to at least claim 18
Albert teaches a system according to claim 17, but does not explicitly teach wherein an amount of power removed from the electrocardiographic signal in the QRST-removed electrocardiographic signal is based on a provided number of QRS complexes in the electrocardiographic signal, and wherein the template frequency plot data is not normalized.
Jarman teaches atrial fibrillation analysis which discloses a method (e.g. p. 4, I. 3: "method”) to detect cardiac fast firing activity (e.g. p. 4, I. 9-10:"selecting the highest value from the or each power spectrum as the dominant frequency”) of a heart (e.g. p. 4, I. 10-11 "at the corresponding portion of the cardiac area”), the method comprising: collecting (e.g. p. 5, I. 27: "measured”) cardiac waveform data (e.g. p. 5, I. 27:"electrogram”) from a plurality of channels (e.g. p. 5, I. 26-28: "plurality. .. substantially simultaneously”); performing (e.g. p. 4, I. 6: "processing”) frequency analysis (e.g. p. 4, I. 6-7: "by Fourier transformation”) of the collected cardiac waveform data (e.g. p. 4, I. 6: "electrogram”) for each of the plurality of channels (e.g. p. 5, I. 26: "plurality of electrograms") over a moving window (e.g. p. 42, I. 6-7: "overlapping sequential 7 second segments”); identifying (e.g. p. 31, I. 16-17: "was defined”) channels (e.g. p. 31,1.16: "focal area”) exhibiting a fast-firing frequency peak (e.g. p. 31, I. 16: "of high DF”) during a given time window (e.g. p. 42, I. 18: "the signals from all 256 points as described herein”); and mapping (e.g. p. 42, I. 20: "generating a map”) the identified channels (e.g. p. 42, I. 20-21: "indicating portions of the cardiac area”) as fast-firing (e.g. p. 42, I. 21: "responsible for atrial fibrillation”) in the given time window (e.g. p. 42, I. 6-7: "overlapping sequential second segments"; p. 42, I. 18: "the signals from a/1256 points as described herein”) to one or more spatial regions of the heart (e.g. p. 42, I. 20: "map of a cardiac area of a patient”). Jarmon further discloses wherein the amount of power removed from the electrocardiographic signal in the QRST-removed electrocardiographic signal is based on a provided number of QRS complexes in the electrocardiographic signal, and wherein the template frequency plot is not normalized (e.g. weighing the QRST-removed template by the number of complexes, p. 20, I. 9 and 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Albert to include an amount of power removed from the electrocardiographic signal in the QRST-removed electrocardiographic signal is based on a provided number of QRS complexes in the electrocardiographic signal, and wherein the template frequency plot data is not normalized, as taught by Jarmon, in order to yield the predictable result of accurately identifying QRST content within the collected cardiac waveform data to allow for proper removal before identifying fast-firing activity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4,10,12,14-21 of U.S. Patent No. 11,229,392 in view of US Patent No. 5,046,504 to Albert et al. (Albert), see analysis within claim chart below. 
Instant Application
US Patent No. 11,229,392
Analysis
1. A system comprising:
non-transitory memory configured to store machine-readable instructions and data, the data including electrophysiological data representing electrocardiogram (ECG) signals for a plurality of locations across a cardiac surface; and a processor to access the non-transitory memory and execute the machine-readable instructions, the instructions comprising:
cardiac fast firing detection code programmed to perform cardiac fast firing detection to identify a subset of the ECG signals exhibiting outlier frequency activity having a dominant frequency that is higher than a dominant frequency determined for baseline fibrillation activity; and code programmed to store in the memory cardiac fast firing data characterizing the detected fast firing.
15.  A system comprising: a measurement system configured to acquire cardiac waveform data based on body surface electrical measurements corresponding to a plurality of channels from body surface electrodes adapted to be placed on a patient's body surface; a processor configured to: perform frequency analysis of the acquired cardiac waveform data for each of the plurality of channels over a moving window; identify a proper subset of the channels exhibiting a fast-firing frequency peak within an outlier frequency cluster having a dominant frequency that is higher that a dominant frequency of a baseline frequency cluster corresponding to fibrillatory cardiac activity during a given time window within which the frequency analysis was performed; and map the proper subset of the channels identified as fast-firing in the given time window to one or more spatial regions of a heart.
Claim 15 within US Patent No. 11,229,392 discloses most elements of claim 1 of the instant application. Claim 15 within US Patent No. 11,229,392 differs from claim 1 in the instant application since the patent claim does not recite non-transitory memory configured to store instructions and data representing ECG signals, however the use of memory to store instructions and data was known in the art as evidence by Albert (e.g. memory stores data, Col. 5, ll. 16-26, 45-49, Col. 13, ll. 44-47; electrocardiogram signals, Col. 5, ll. 27-48), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system within claim 15 of US Patent No. 11,229,392 to include a non-transitory memory configured to store instructions and data to be accessed by the processor in order to yield the predictable result of providing a component to store the data and instruction to aid in automated implementation for determining fast firing and to offload collected data. 
2. The system of claim 1, wherein the cardiac fast firing data is provided to specify times, channels, and/or epicardial surface regions exhibiting cardiac fast firing.
15.  A system comprising: a measurement system configured to acquire cardiac waveform data based on body surface electrical measurements corresponding to a plurality of channels from body surface electrodes adapted to be placed on a patient's body surface; a processor configured to: perform frequency analysis of the acquired cardiac waveform data for each of the plurality of channels over a moving window; identify a proper subset of the channels exhibiting a fast-firing frequency peak within an outlier frequency cluster having a dominant frequency that is higher that a dominant frequency of a baseline frequency cluster corresponding to fibrillatory cardiac activity during a given time window within which the frequency analysis was performed; and map the proper subset of the channels identified as fast-firing in the given time window to one or more spatial regions of a heart.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 2 of the instant application are fully disclosed within claim 15 of US Patent No. 11,229,392. 
3. The system of claim 1, wherein the instructions further comprise: code to convert the plurality of ECG signals into frequency-domain ECG signals; and
code programmed to remove ventricular content from the frequency-domain ECG signals, the cardiac fast firing detection code operating on the plurality of ECG signals following removal of the ventricular content. 
16. A system comprising: a measurement system configured to acquire cardiac waveform data based on body surface electrical measurements corresponding to a plurality of channels from body surface electrodes adapted to be placed on a patient's body surface; a processor configured to: perform frequency analysis of the acquired cardiac waveform data for each of the plurality of channels over a moving window; identify a proper subset of the channels exhibiting a fast-firing frequency peak within an outlier frequency cluster having a dominant frequency that is higher that a dominant frequency of a baseline frequency, cluster corresponding to fibrillatory cardiac activity during a given time window within which the frequency analysis was performed; and map the proper subset of the channels identified as fast-firing in the given time window to one or more spatial regions of a heart.
wherein the frequency analysis further comprises removing QRST content from each channel of the collected cardiac waveform data.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 3 of the instant application are fully disclosed within claim 16 of US Patent No. 11,229,392.
4. The system of claim 1, wherein the instructions further comprise code to map the subset of the ECG signals identified as fast-firing to one or more spatial locations of a heart and store map data representative thereof.
15.  A system comprising: a measurement system configured to acquire cardiac waveform data based on body surface electrical measurements corresponding to a plurality of channels from body surface electrodes adapted to be placed on a patient's body surface; a processor configured to: perform frequency analysis of the acquired cardiac waveform data for each of the plurality of channels over a moving window; identify a proper subset of the channels exhibiting a fast-firing frequency peak within an outlier frequency cluster having a dominant frequency that is higher that a dominant frequency of a baseline frequency cluster corresponding to fibrillatory cardiac activity during a given time window within which the frequency analysis was performed; and map the proper subset of the channels identified as fast-firing in the given time window to one or more spatial regions of a heart.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 4 of the instant application are fully disclosed within claim 15 of US Patent No. 11,229,392.
5. The system of claim 4, further comprising a display, the instructions providing output data that includes a graphical representation to visualize the one or more spatial locations of the heart exhibiting fast-firing.
17. The system of claim 15, wherein the processor is further configured to generate a graphical output indicative of at least one of the time and/or anatomical location of fast-firing activity.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 5 of the instant application are fully disclosed within claim 17 of US Patent No. 11,229,392.
6. The system of claim 1, wherein the cardiac fast firing detection code is further programmed to:
compare dominant frequencies of respective ECG signals from the among the plurality of ECG signals relative to a frequency threshold, the frequency threshold being between the dominant frequency of the outlier frequency activity and the dominant frequency of the baseline fibrillation activity; and identify the subset of ECG signals from among the plurality of ECG signals to be representative of a fast-firing event based on the comparison.
20. The system of claim 15, wherein the processor is further configured to identify the proper subset of the channels exhibiting a fast-firing frequency peak based on: providing a frequency value as a frequency threshold either manually as a user input or via an automatic threshold value generator, the frequency threshold being between the dominant frequency of the outlier frequency cluster and the dominant frequency of the baseline frequency cluster; comparing dominant frequencies of individual channels from among the plurality of channels against the frequency threshold during the given time window; and determining channels from among the plurality of channels exhibiting a dominant frequency greater than the frequency threshold to be fast-firing channels within the proper subset of the channels.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 6 of the instant application are fully disclosed within claim 20 of US Patent No. 11,229,392.
7. The system of claim 6, wherein the cardiac fast firing detection code is further programmed to determine the fast-firing event has occurred based on a number of channels, corresponding to the subset of ECG signals identified as being fast-firing, exceeding a channel number threshold.
10. The method of claim 8, further comprising: providing an integer value as a channel number threshold indicative of a minimum number of channels, either manually as a user input or via an automatic determination; determining that the fast-firing event has occurred based on a number of channels determined to be fast-firing channels exceeding the channel number threshold during the given time window.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 7 of the instant application are fully disclosed within claim 10 of US Patent No. 11,229,392. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include configuring the processor within claim 15 of US Patent No. 11,229,392 to include the limitations as claimed within claim 10 of US Patent No. 11,229,392 in order to yield the predictable result of identifying an amount or the extent of fast-firing present within the channels. 
8. The system of claim 1, wherein the plurality of ECG signals are provided via a respective plurality of channels, and the cardiac fast firing detection code is further programmed to:
analyze frequency data of each of the plurality of channels from among the plurality of ECG signals over a number of time intervals; and identify one or more of the plurality of channels as a fast-firing channel during at least one of the time intervals based on the identified channel showing substantial movement in dominant frequency from a lower-frequency range to a higher-frequency range, or from the higher-frequency range to the lower-frequency range.
12. The method of claim 1, wherein the proper subset of the channels exhibiting a fast-firing frequency peak is identified based on: analyzing frequency plot data of each of a plurality of given channels from among the plurality of channels to test for changes in a dominant frequency over multiple windowed time frames; and identifying one or more of the plurality of given channels as a fast-firing channel within the proper subset of the channels during one or more time frames that the dominant frequency of the identified channel is in a higher-frequency range, based on the identified channel showing substantial movement in dominant frequency from a lower-frequency range to the higher-frequency range, or from the higher-frequency range to the lower-frequency range.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 8 of the instant application are fully disclosed within claim 12 of US Patent No. 11,229,392. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include configuring the processor within claim 15 of US Patent No. 11,229,392 to include the limitations as claimed within claim 12 of US Patent No. 11,229,392 in order to yield the predictable result of identifying an amount or the extent of fast-firing present within the channels.
9. The system of claim 1, wherein the cardiac fast firing detection code is further programmed to:
compare frequency data of an ECG signal for a given spatial location on the cardiac surface from among the plurality of ECG signals to frequency data of ECG signals for one or more spatially neighboring locations on the cardiac surface during a time interval; and
14. The method of claim 1, wherein the proper subset of the channels exhibiting a fast-firing frequency peak is identified based on comparing frequency plot data of a given channel from among the plurality of channels to frequency plot data of one or more spatially neighboring channels from among the plurality of channels during the given time window.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 9 of the instant application are fully disclosed within claim 14 of US Patent No. 11,229,392. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include configuring the processor within claim 15 of US Patent No. 11,229,392 to include the limitations as claimed within claim 14 of US Patent No. 11,229,392 in order to yield the predictable result of identifying an amount or the extent of fast-firing present within the channels with respect to neighboring channels.
11. The system of claim 1, further comprising a therapy system to control delivery of a therapy based on the cardiac fast firing data
18. The system of claim 15, further comprising a therapy system configured to control delivery of a therapy based on an anatomical location of fast-firing activity that corresponds to one of the one or more spatial regions of the heart.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 11 of the instant application are fully disclosed within claim 18 of US Patent No. 11,229,392.
12. The system of claim 1, wherein the ECG signals are acquired based on electrical measurements performed invasively and/or non-invasively.
15.  A system comprising: a measurement system configured to acquire cardiac waveform data based on body surface electrical measurements corresponding to a plurality of channels from body surface electrodes adapted to be placed on a patient's body surface; a processor configured to: perform frequency analysis of the acquired cardiac waveform data for each of the plurality of channels over a moving window; identify a proper subset of the channels exhibiting a fast-firing frequency peak within an outlier frequency cluster having a dominant frequency that is higher that a dominant frequency of a baseline frequency cluster corresponding to fibrillatory cardiac activity during a given time window within which the frequency analysis was performed; and map the proper subset of the channels identified as fast-firing in the given time window to one or more spatial regions of a heart.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 12 of the instant application are fully disclosed within claim 15 of US Patent No. 11,229,392.
13. The system of claim 1, wherein the instructions further comprise code programmed to localize the detected fast firing to one or more spatial regions of a heart based on the cardiac fast firing data.
21. The system of claim 20, wherein the processor is further configured to anatomically localize the fast-firing activity based on the determined fast-firing channels.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 13 of the instant application are fully disclosed within claim 21 of US Patent No. 11,229,392.
14. The system of claim 1, wherein the cardiac fast firing detection code is programmed to determine respective outlier dominant frequencies for a set of channels exhibiting a frequency that is at least one standard deviation greater than a mean of the baseline fibrillation activity.
19. The system of claim 15, wherein the proper subset of the channels exhibiting a fast-firing frequency peak is identified based on determining respective channels from among the plurality of channels that have a mean dominant frequency that is at least one standard deviation greater than a mean dominant frequency of the baseline frequency cluster during cardiac fibrillation.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 14 of the instant application are fully disclosed within claim 19 of US Patent No. 11,229,392.
15. The system of claim 1, wherein the plurality of ECG signals are provided via a respective plurality of channels, and the instructions further comprise code programmed to
removing QRST content from the ECG signals provided by each of the plurality of channels.
16. The system of claim 15, wherein the frequency analysis further comprises removing QRST content from each channel of the collected cardiac waveform data.
See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 15 of the instant application are fully disclosed within claim 16 of US Patent No. 11,229,392.
16. The system of claim 15, wherein the code programmed to removing QRST content QRST content further comprises: code programmed to perform frequency analysis on an electrocardiographic signal derived from one of the plurality of channels to generate signal frequency plot data; code programmed to perform frequency analysis on an identified QRST frequency template to generate template frequency plot data; code programmed to subtract the template frequency plot data from the signal frequency plot data to generate frequency plot data of a QRST-removed electrocardiographic signal corresponding to the electrocardiographic signal; and wherein the signal frequency plot data generation and the subtraction is repeated for additional channels in the plurality of channels.
3. The method of claim 2, wherein removing QRST content further comprises: performing a frequency analysis on an electrocardiographic signal derived from one of the plurality of channels to generate signal frequency plot data; performing a frequency analysis on an identified QRST frequency template to generate template frequency plot data; subtracting the template frequency plot data from the signal frequency plot data to generate frequency plot data of a QRST-removed electrocardiographic signal corresponding to the electrocardiographic signal; and repeating the signal frequency plot data generation and the subtraction for additional channels in the plurality of channels.

See language above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The further limitations within claim 16 of the instant application are fully disclosed within claim 3 of US Patent No. 11,229,392. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include configuring the processor within claim 15 of US Patent No. 11,229,392 to include the limitations as claimed within claim 3 of US Patent No. 11,229,392 in order to yield the predictable result of removing portions of the sensed signals that may interfere with proper fast-firing identification. 
17. A system comprising: non-transitory memory configured to store machine-readable instructions and data, the data including cardiac waveform data representative of electrophysiological signals provided via a plurality of channels; a processor configured to access the memory and execute the machine-readable instructions, the instructions programmed to at least: perform a frequency analysis on a respective electrocardiographic signal derived from one of a plurality of electrocardiographic channels to generate signal frequency plot data; perform a frequency analysis on an identified QRST frequency template to generate template frequency plot data; subtract the template frequency plot data from the signal frequency plot data to generate frequency data of a QRST-removed electrocardiographic signal corresponding to the respective electrocardiographic signal; and repeat the signal frequency plot data generation and the subtraction for additional channels in the plurality of electrocardiographic channels to provide respective QRST-removed electrocardiographic signals for the plurality of channels.
3. The method of claim 2, wherein removing QRST content further comprises: performing a frequency analysis on an electrocardiographic signal derived from one of the plurality of channels to generate signal frequency plot data; performing a frequency analysis on an identified QRST frequency template to generate template frequency plot data; subtracting the template frequency plot data from the signal frequency plot data to generate frequency plot data of a QRST-removed electrocardiographic signal corresponding to the electrocardiographic signal; and repeating the signal frequency plot data generation and the subtraction for additional channels in the plurality of channels.

See analysis above regarding claim 1 of the instant application being obvious over claim 15 within US Patent No. 11,229,392. The same analysis applies for the structural limitations of a memory and processor within claim 17 of the instant application. The further limitations within claim 17 of the instant application are fully disclosed within claim 3 of US Patent No. 11,229,392. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include configuring the processor within claim 15 of US Patent No. 11,229,392 to include the limitations as claimed within claim 3 of US Patent No. 11,229,392 in order to yield the predictable result of removing portions of the sensed signals that may interfere with proper fast-firing identification.
18. The system of claim 17, wherein an amount of power removed from the electrocardiographic signal in the QRST-removed electrocardiographic signal is based on a provided number of QRS complexes in the electrocardiographic signal, and wherein the template frequency plot data is not normalized.
4. The method of claim 3, wherein an amount of power removed from the electrocardiographic signal in the QRST-removed electrocardiographic signal is based on a provided number of QRS complexes in the electrocardiographic signal, and wherein the template frequency plot data is not normalized.
See language above regarding claim 17 of the instant application being obvious over claim 15 in view of claim 3 within US Patent No. 11,229,392. The further limitations within claim 18 of the instant application are fully disclosed within claim 4 of US Patent No. 11,229,392.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include configuring the processor within claim 15 of US Patent No. 11,229,392 to include the limitations as claimed within claim 4 of US Patent No. 11,229,392 in order to yield the predictable result of removing portions of the sensed signals that may interfere with proper fast-firing identification.
19. The system of claim 17, wherein the instructions are further programmed to:
perform a second frequency analysis on the respective QRST-removed electrocardiographic signals for the plurality of channels;
perform cardiac fast firing detection to identify a subset of the channels exhibiting outlier frequency activity having a dominant frequency that is higher than a dominant frequency determined for baseline fibrillation activity;
map the subset of the ECG signals identified as fast-firing to one or more spatial locations of a heart; and display a graphical representation to visualize the one or more spatial locations of the heart exhibiting fast-firing.
17.  A system comprising: a measurement system configured to acquire cardiac waveform data based on body surface electrical measurements corresponding to a plurality of channels from body surface electrodes adapted to be placed on a patient's body surface; a processor configured to: perform frequency analysis of the acquired cardiac waveform data for each of the plurality of channels over a moving window; identify a proper subset of the channels exhibiting a fast-firing frequency peak within an outlier frequency cluster having a dominant frequency that is higher that a dominant frequency of a baseline frequency cluster corresponding to fibrillatory cardiac activity during a given time window within which the frequency analysis was performed; and map the proper subset of the channels identified as fast-firing in the given time window to one or more spatial regions of a heart, wherein the processor is further configured to generate a graphical output indicative of at least one of the time and/or anatomical location of fast-firing activity.
See language above regarding claim 17 of the instant application being obvious over claim 15 in view of claim 3 within US Patent No. 11,229,392. The further limitations within claim 19 of the instant application are fully disclosed within claim 17 of US Patent No. 11,229,392.
20. The system of claim 19, further comprising a therapy system to control delivery of a therapy based on the cardiac fast firing data.
18. The system of claim 15, further comprising a therapy system configured to control delivery of a therapy based on an anatomical location of fast-firing activity that corresponds to one of the one or more spatial regions of the heart.
See language above regarding claim 17 of the instant application being obvious over claim 15 in view of claim 3 within US Patent No. 11,229,392. The further limitations within claim 20 of the instant application are fully disclosed within claim 18 of US Patent No. 11,229,392.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests code programmed to generate a composite frequency analysis signal based on frequency analyses of the plurality of ECG signals, corresponding to different spatial locations of the cardiac surface, during a time interval and identify the subset of ECG signals from among the plurality of ECG signals to be representative of a fast-firing event based on determining that the composite frequency analysis signal exhibits a bimodal distribution during one part of the time interval and a unimodal distribution during another part of the time interval.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792